Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Previous restriction dated in the Office Action dated 07/06/2022 has been withdrawn and all claims have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2022, 02/23/2021 and 10/21/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “at least one transition within pixel serial data created by the pixel array of the image sensor, wherein the pixel serial data is replaced in the pixel array according to synchronization determined by clock signal data,” in lines 1-3.
It is unclear what replaces the pixel serial data. Appropriate correction/explanation is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s)1-14, 19-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 20140285645) in view of Blanquart (WO 2014018936), herein after “Blanquart 936”.
Regarding claim 1, Blanquart discloses a system (Arrangement of camera and circuits; FIGS. 7, 13; an endoscopic system for use a controlled light environment comprising: an endoscope and an image sensor; an emitter; a fiber optic cable; a control circuit; para [0041]; claim 1) comprising: 
an emitter (Pulsing laser or Led can be used for providing different wavelength. Para [0029]) for emitting pulses of electromagnetic radiation; 
an image sensor (FIGS. 14A-16B ) comprising a pixel array for sensing reflected electromagnetic radiation; 
a plurality of bidirectional data pads (FIG. 1 reproduced below; sensor data pads 150 are bidirectional) on the image sensor for outputting image data and receiving configuration data (signal input/output in sensor data pads; In different phase, the signal is input or output from the data pads. FIG. 1); and 
a controller (device 1300 including input output devices 1310; FIG. 13; para [0055], [0059]) in electronic communication with the image sensor and the emitter.
Blanquart does not expressly disclose wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of:
electromagnetic radiation having a wavelength from about 513 nm to about 545 nm;  
electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or 
electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
Blanquart 936 is directed to electromagnetic sensors in relation to creating a video stream having chrominance  (para [0002], [0012]) and teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises 
electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm (FIG. 1; Different peak of wavelengths are provided such as – red, green, blue, infrared (I ), ultraviolet (UV). FIGS. 4-5, 7A-7D; Para [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Blanquart to have a plurality of pulsed radiation in accordance with the teaching of Blanquart 936 so that enhanced image could be generated by using multiple pulsed radiation in a light deficient environments (abstract; FIG. 1; para [0005], [0042] of Blanquart 936).

    PNG
    media_image1.png
    525
    722
    media_image1.png
    Greyscale

Regarding claim 2, Blanquart discloses an oscillator (Voltage Controlled Oscillator. FIGS. 6-10; para [0044]) disposed in the controller; and 
a frequency detector (frequency detector; FIGS. 6-10; para [0041], [0042], [0044]) in electronic communication with the controller to control a clock frequency of the image sensor in response to signals from the controller that correspond to the frequency of the oscillator.
Regarding claim 3, Blanquart discloses wherein electronic communication through each of the plurality of bidirectional pads is performed in defined phases (phases 1-4; FIG. 3; para [0035]) comprising: 
a rolling readout (In rolling out state image data is output; FIGS. 1, 3; claim 1; ) phase during which image data is output from the image sensor through the plurality of bidirectional pads to the controller; 
a service line phase (a service-line state during which non-image data is output through the pads; claim 1; FIGS. 1, 13) during which non-image data is output from the image sensor through the plurality of bidirectional pads to the controller; and 
a configuration phase (a configuration state during which the instruction data is received by the image sensor through the pads; claim 1; FIGS. 1, 13) during which image sensor configuration data is received by the image sensor from the controller through the plurality of bidirectional pads; 
wherein image sensor data output lines are reversed during the configuration phase (During the configuration phase, the sensor output data lines 160 may be reversed to accept incoming configuration commands. FIG. 1; Para [0033]); and 
wherein a clock data recovery circuit is unlocked from an oscillator disposed in the controller when the image sensor data output lines are reversed (para [0032], [0073]-[0074]).
Regarding claim 4, Blanquart discloses wherein clock signal data is transmitted during the service line phase and the configuration phase and is not transmitted during the rolling readout phase (The clock signal data is transmitted during all frame period phases except during pixel data output phase. Claim 11).
Regarding claim 5, Blanquart discloses wherein the image sensor does not comprise a dedicated input synchronization clock pad such that a total number of data pads in the image sensor is reduced (The pad count is reduced by not having a dedicated synchronization clock pad; claim 1; para [0073]).
Regarding claim 6, Blanquart discloses an oscillator (A local oscillator is provided for a Phase Lock Loop reference clock. Claim 21) disposed in the controller for providing a reference clock frequency to synchronize incoming data received from the image sensor.
Regarding claim 7, Blanquart discloses at least one transition within pixel serial data created by the pixel array of the image sensor, wherein the pixel serial data is replaced in the pixel array according to synchronization determined by clock signal data (At least one transition within each pixel serial data is created within a pixel array of the image sensor. Claim 5).
Regarding claim 8, Blanquart discloses a phase lock loop (PLL) comprising PLL image sensor blocks and PLL controller blocks (A Phase Lock Loop (PLL) with blocks of the sensor and other blocks of the camera unit. FIGS. 5A-5B; 6-10; Para [0074]); 
data lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (data lines and configuration lines are used for connecting together sensor PLL blocks and camera unit PLL blocks; FIGS. 5A-5B; 6-10; para [0074]); and 
configuration lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Using data lines and configuration lines for connecting together sensor PLL blocks and camera unit PLL blocks; FIGS. 5A-5B; 6-10; para [0074]); and
wherein an oscillator (Voltage controlled oscillator, FIGS. 6-10) disposed in the controller and a data recovery circuit are used to lock on to incoming data received by the controller from the image sensor (Using the camera unit clock and/or data recovery circuit is used to lock on the incoming sensor data and to keep it synchronized. para [0073], [0074]; FIGS. 6-10, 13).
Regarding claim 9, Blanquart does not expressly disclose wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter. 
Blanquart 936 is directed to electromagnetic sensing and sensors in relation to creating a video stream having chrominance (para [0002], [0012]) and teaches wherein the image sensor is configured to generate a plurality of exposure frames (Sensors are configured for varying exposure frames. Para [0009]; FIGS. 2A to 2D), wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (Sensor read out corresponds to the electromagnetic radiation input to the sensor. FIGS. 2A-7E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to have image sensor in accordance with the teaching of Blanquart 936 so that dynamic range of luminance could be increased (para [0014], [0018], [0103], [0120], [0121] of Blanquart 936).
Regarding claim 10, Blanquart as modified teaches wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array (Blanquart 936: Note read out period 2A-2D; para [0007], [0063]), wherein the readout period is a duration of time when active pixels in the pixel array are read (Blanquart 936: Note operational cycles of a sensor used to construct one image frame; FIGS. 2A-2D; para [0063], [0064]).
Regarding claim 11, Blanquart as modified teaches wherein at least a portion of the plurality of exposure frames are combined to form an image frame (Blanquart 936: The controller is configured to synchronize the emitter and the imaging sensor in order to produce a digital video stream. Claim 78).
Regarding 12, Blanquart discloses a voltage controlled oscillator (Voltage Controlled Oscillator (VCO); FIG. 6);
a phase lock loop based on a charge pump for driving the voltage controlled oscillator (PLL based on a charge pump for driving the Voltage Controlled Oscillator (VCO). FIGS. 5A-10); and
a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator (PLL based on a Digital to Analog Convertor (DAC) for driving the VCO; FIGS. 5A-10; para [0074]).
Regarding claim 13, Blanquart does not expressly disclose wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
Blanquart 936 teaches wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (Note plurality of pulses, partition pulses by emitter; FIGS. 7A-7D; para [0075]-[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to have image sensor in accordance with the teaching of Blanquart 936 so that enhanced image could be generated by using sub-pulses of electromagnetic radiation. 
Regarding claim 14, Blanquart as modified teaches wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Blanquart 936: Note simultaneously generated plurality of pulses, partition pulses by emitter; FIGS.7A-7D; para [0075]-[0077]).
Regarding claim 19, Blanquart does not expressly disclose wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Blanquart 936 teaches wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor (The controller is configured to synchronize the emitter and the imaging sensor in order to produce a digital video stream. Claim 78), wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (blanking time 216; para [0063]; The emitter is electronically coupled to the imaging sensor through the controller such that emitter emits a portion of a pulse of light during a blanking period of the sensor. Claim 78; FIGS. 2A, 7E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to synchronize timing of pulse and blanking of image sensor so that image sensor can receive the pulse when it is ready to pick up the images. 
Regarding claim 20, Blanquart  discloses wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array (The radiation includes all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray; para [0071]; Thus, this electromagnetic radiation provide reflected radiation that are sensed by the pixel to generate exposure frames. Para [0066]) to generate two or more exposure frames that are combined to form an image frame.
Regarding claim 21, Blanquart discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (A plurality of pixel arrays for providing three dimensional functionality; A three dimensional image, wherein the plurality of pixel arrays and the image sensor may be built on a plurality of substrates. FIGS. 16A-16B; para [0020]).
Regarding claim 22, Blanquart as modified discloses wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream (Blanquart 936: Images are captured for making video. Para [0027]) comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (Blanquart 936: At least two exposure frames are provided. Para [0065], [0103]; claims 24, 25).
Regarding claim 23, Blanquart as modified teaches wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (Blanquart 936: varying the duration and magnitude of the emitted electromagnetic pulse; FIG.4 Sensors are configured for varying exposure frames. Para [0009]; FIGS. 2A to 2D).

Claim(s) 15-16, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 20140285645) in view of Blanquart (WO 2014018936), herein after “Blanquart 936” and further in view of Valdes (US 20160278678). 
Regarding claim 15, Blanquart does not expressly disclose wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.
Valdes is directed to surgical endoscope (abstract) and teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission (Hyperspectral camera and Led (250) electromagnetic source; FIG. 1G; para [0069]) that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (Hyperspectral camera 294 generates the image and displays in a display for a surgeon. Tumor tissue 156 is detected and displayed; FIGS. 3-4, 11; para [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to have hyperspectral emission sources and imaging in accordance with the teaching of Valdes so that enhanced map of the images could be obtained using hyperspectral imaging (abstract of Valdes).
Regarding claim 16, modified Blanquart teaches wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm (Valdes: Fluorescence may be stimulated with stimulus light near 500 nanometers; para [0151]) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (Valdes: The plurality of wavelengths including more than three wavelength bands and including at least one infrared band; claim 18).
Regarding claim 24, Blanquart as modified discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a hyperspectral emission (Hyperspectral camera and Led (250) electromagnetic source; FIG. 1G; para [0069]) for generating a hyperspectral exposure frame, wherein the hyperspectral emission comprises:
the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm (Valdes: Fluorescence may be stimulated with stimulus light near 530 nanometers; para [0151]) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (Valdes: The plurality of wavelengths including more than three wavelength bands and including at least one infrared band; claim 18; para [0061]).

Claim(s) 17-18, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 20140285645) in view of Blanquart (WO 2014018936), herein after “Blanquart 936” and further in view of Valdes (US 20160278678) and Chen (US 20180020932). 
Regarding claim 17, as modified Blanquart does not expressly disclose wherein the controller is configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. 
Chen is directed to multispectral imaging systems (abstract) and teaches wherein the controller (processor 338; FIG. 4) is configured to: 
receive the location of the critical tissue structure from the corresponding system (position of a marker of a target structure/tissue is obtained. Para [0103]); 
generate an overlay frame (overlap of the anatomical layer or parts of the anatomical layer over a physiological one is obtained; FIG. 10D; para [0096]) comprising the location of the critical tissue structure (Tissue structure is located in the image. FIG. 10D ); and 
combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (FIG. 10D is the combined overlay scene and provides the location of the various tissue structures within the scene; para [0096]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to have an overlay frame/layout along with a color image in accordance with the teaching of Chen so that clear view of the surgical image could be obtained. 
Regarding claim 18, Blanquart as modified wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. Chen teaches wherein the critical structure comprises blood flow (blood flow physiology; FIG. 10D).
Regarding claim 25, Blanquart does not expressly disclose wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image comprising an overlay of hyperspectral imaging data, wherein the hyperspectral wavelength of electromagnetic radiation comprises:
the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm: or
the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm.
Blanquart 936 discloses wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength (Monochromatic pulsed light sources of red, green and blue, and infrared light is provided. FIG. 1; Para [0042], [0046]), and such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength (Monochromatic CMOS image sensor generating images in color. Para [0027], [0099]).
Valdes teaches hyperspectral electromagnetic radiation (Valdes: Fluorescence may be stimulated with stimulus light near 500, 530 nanometers; para [0151]; The plurality of wavelengths including more than three wavelength bands and including at least one infrared band; claim 18; Hyperspectral camera and Led (250) electromagnetic source; FIG. 1G; para [0069]), wherein the electromagnetic radiation includes the wavelength from about 513 nm to about 545 nm  (light near 500 nanometers while emitting near 530 nanometers; para [0151]) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (infrared light spectrum; para [0061], [0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to include pulses of electromagnetic radiation comprising a red wavelength, a green wavelength, a blue wavelength and hyperspectral electromagnetic radiation source in accordance with the teaching of Blanquart 936 and Valdes so that enhanced image could be generated by using multiple pulses of electromagnetic radiation. 
Further, Chen is directed to multispectral imaging systems (abstract) and teaches wherein the controller (processor 338; FIG. 4) is configured to: 
receive the location of the critical tissue structure from the corresponding system (position of a marker of a target structure/tissue is obtained. Para [0103]); 
generate an overlay of hyperspectral image data with red, green and blue image (overlap of the anatomical layer or parts of the anatomical layer over a physiological one is obtained; FIG. 10D; para [0096]; FIG. 10D is the combined overlay scene and provides the location of the various tissue structures within the scene; para [0096]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Blanquart to have an overlay frame/layout along with a color image in accordance with the teaching of Chen so that a clear view of the surgical image could be obtained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Dai (US 20130264465 A1) discusses sending control signals and image signals through the same terminal. McDowall (US 20190200848) discusses using hyperspectral light to obtain details information concerning the tissue or other bodily function. Reshef (US 20110050874 A1) discusses CMOS image sensor with pads for data communication.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
11/5/2022